United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 7, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60668
                          Summary Calendar


USMAN MALIK MANSOOR

                      Petitioner

     v.

ALBERTO R GONZALES, US ATTORNEY GENERAL

                      Respondent

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 319 915
                        --------------------

Before KING, WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Usman Malik Mansoor petitions for review of a May 11, 2005,

order of the Board of Immigration Appeals denying his motion to

reopen.   On July 8, 2005, Mansoor filed in the United States

District Court for the Northern District of Texas a 28 U.S.C.

§ 2241 petition seeking to enjoin his removal.    The district

court transferred the action to this court under the authority of

the Real ID Act.   See Real ID Act of 2005, Pub. L. 109-13, 119

Stat. 231, 302-11 (May 11, 2005).   The Real ID Act instructs

district courts to transfer to the appropriate courts of appeals

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60668
                                 -2-

all § 2241 petitions challenging final orders of removal,

deportation, or exclusion “pending in a district court on the

date of the enactment of the Act,” May 11, 2005.    119 Stat. 231,

311.    Because Mansoor’s § 2241 petition was not pending in the

district court on May 11, 2005, the district court’s transfer of

the case to this court under the REAL ID Act was improper.

       We lack jurisdiction over the petition for review because it

was not filed within 30 days of the BIA’s order denying Mansoor’s

motion to reopen.    See 8 U.S.C. § 1252(b)(1).   Consequently,

Mansoor’s petition for review is DISMISSED FOR WANT OF

JURISDICTION.